DETAILED ACTION
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/25/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s remarks/arguments filed on 2/16/2022 with respect to amended independent claim(s) 1, 10, and 18 have been fully considered and persuasive. The application is now in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-13, and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The reasons for allowance were indicated in the office action dated 12/16/2021 and also the Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 2/16/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828